 Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 1 of 10 PageID 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

ANTAO PROPERTIES LLC, a Florida
limited liability company, individually and
on behalf of all others similarly situated,
                                                     CIVIL ACTION FILE
             Plaintiff,                              NO. ______________

v.
FIRST AMERICAN TITLE INSURANCE
COMPANY,
             Defendant.

                   DEFENDANT’S NOTICE OF REMOVAL

      Defendant First American Title Insurance Company (“Defendant” or “First

American”), pursuant to 28 U.S.C. §§ 1367, 1441, and 1446, submits this Notice of

Removal of a civil action filed in the Circuit of the Sixth Judicial Circuit in and for

Pinellas County, Florida (“State Court Action”), to this Court. In support of this

Notice of Removal, Defendant respectfully shows this Court the following:

      I.     Procedural History and Timeliness and Propriety of Removal

      1.     This case was filed in the Circuit of the Sixth Judicial Circuit in and for

Pinellas County, Florida, as Civil Action File No. 19-006366-CI. See Class Action

Complaint, attached as Exhibit A. Plaintiff Antao Properties LLC (“Plaintiff” or

“Antao Properties”) seeks to certify a class action and seeks damages from Defendant
Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 2 of 10 PageID 2




for gross negligence (Count I), negligence (Count II), breach of fiduciary duty (Count

III), declaratory judgment (Count IV), and unjust enrichment (Count V).

      2.     The gravamen of Plaintiff’s complaint is that “Plaintiff and Class

Members have been improperly charged monies by the Defendant Closing Agent,

which Defendant was not authorized to collect from Plaintiff and Class Members.”

Class Action Complaint (“Compl.”) ¶ 20.

      3.     Plaintiff seeks to certify a class of “All Buyers in all cash real estate sale

transactions in Florida, that used ‘AS IS’ Residential Contract for Sale and Purchase

form approved by the Florida Bar and Florida Association of Realtors, that selected

sub-paragraph (i) of section 9(c), but who were charged and paid a Closing Agent

Closing Services Fee, during the four years precedent to the date of filing this

Complaint, through and until the date Notice is provided to the Class.” Compl. ¶ 27.

      4.     As First American is the sole Defendant, all defendants have joined in

this Notice of Removal.

      5.     On November 13, 2019, First American was served with the Summons

and Class Action Complaint in the State Court Action. Therefore, this Notice of

Removal, filed within 30 days of service, is timely filed under 28 U.S.C. § 1446(b).

See also Fed. R. Civ. P. 6(a)(1)(C).



                                           -2-
Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 3 of 10 PageID 3




      6.     The Circuit of the Sixth Judicial Circuit in and for Pinellas County,

Florida, is located within this district and division. Venue is proper because this is the

“district and division embracing the place where such action is pending.” 28 U.S.C. §

1441(a).

      7.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process and pleadings

served on First American in the State Court Action is attached hereto as Exhibit A.

Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served on

counsel for Plaintiff, and a copy is being filed with the Clerk of the Circuit of the

Sixth Judicial Circuit in and for Pinellas County, Florida.

      II.    Class Action Fairness Act

      8.     The State Court Action is removable to this Court, and this Court has

jurisdiction over this action under the Class Action Fairness Act (“CAFA”), 28 U.S.C.

§ 1332, and 28 U.S.C. § 1453.

      9.     CAFA reflects Congress’ intent to have federal courts adjudicate

substantial class action suits brought against out-of-state defendants. Toward that end,

CAFA expands federal jurisdiction over class actions, and expressly provides that

class actions filed in state court are removable to federal court where: (a) the putative

class contains at least 100 class members; (b) any member of the putative class is a

citizen of a State different from that of any defendant; and (c) the aggregate amount in

                                           -3-
Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 4 of 10 PageID 4




controversy for the putative class exceeds $5,000,000, exclusive of interest and costs.

See 28 U.S.C. § 1332(d).

      10.    The Supreme Court has held that, in evaluating removal pleadings to

determine if CAFA jurisdiction is established, district courts should “apply the same

liberal [pleading] rules” as would pertain to other pleadings. Dart Cherokee Basin

Operating Co., LLC v. Owens, 135 S. Ct. 547, 549 (2014).

      11.    In support of removal, a removing defendant may introduce its own

affidavits, declarations, or other documentation to satisfy the preponderance of the

evidence standard. Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 946 (11th Cir.

2000).

      12.    As a threshold matter, First American denies the material allegations

asserted by Plaintiff, denies that Plaintiff or any absent putative class member is

entitled to relief, and denies that the prerequisites of class certification could be

satisfied in this case. However, the pleadings and submitted evidence establish that

the CAFA jurisdictional requirements easily are satisfied here.

      13.    Specifically, this suit satisfies all the requirements under CAFA for

federal jurisdiction because First American has established by a preponderance of the

evidence that (1) members of the proposed classes have a different citizenship from

the defendants; (2) the putative class exceeds 100 members; and (3) the amount in

                                         -4-
Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 5 of 10 PageID 5




controversy exceeds $5,000,000. Moreover, the exceptions to CAFA jurisdiction do

not apply here. See 28 U.S.C. § 1332(d).

      A.     Minimal Diversity Between the Parties Exists

      14.    CAFA requires only minimal diversity between the parties. 28 U.S.C.

§ 1332(d)(2). First American is a Delaware corporation with a principal place of

business in Santa Ana, California.

      15.    First American is a citizen of both Delaware and California for diversity

purposes. See 28 U.S.C. § 1332(c)(1).

      16.    Plaintiff is a citizen of Florida. Compl. ¶ 3.

      17.    As Plaintiff and First American are citizens of different states, minimal

diversity exists.

      B.     The Putative Class Consists of at Least 100 Members

      18.    CAFA also requires that the putative class consist of at least 100

members. 28 U.S.C. § 1332(d)(5)(B). Plaintiff’s Complaint itself pleads that,

“[b]ased on the estimated number of all cash land sale transactions throughout Florida

and investigation of counsel, it is readily apparent that the number of Buyers is so

large as to make joinder “impracticable” and the size of the class is “likely in the

thousands and easily includes more than forty (40) class members.” Compl. ¶ 33 As

shown in the Declaration of First American’s Manager for the Mid-Atlantic Division,

                                         -5-
Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 6 of 10 PageID 6




which includes the State of Florida, attached as Exhibit B (“Stogdill Declaration”),

First American served as a closing agent in connection with more than 19,000 cash

purchase transactions in which a buyer may be a member of the putative class. The

number of implicated transactions in which First American served as a closing agent

itself leads to a reasonable conclusion that the putative class consists of at least 100

Floridians as the implicated form purchase and sale contract, along with other

available form purchase and sale contracts, commonly is used in Florida. Stogdill

Declaration ¶ 8; Dudley v. Eli Lily & Co., 778 F.3d 909, 913 (11th Cir. 2014).

      C.     The Amount in Controversy Exceeds $5,000,000

      19.    Lastly, CAFA requires that the amount in controversy exceed the sum or

value of $5,000,000, exclusive of interest and costs. 28 U.S.C. § 1332(d)(2).

      20.    When, as here, the plaintiff has not pled a specific amount of damages,

the removing defendant may prove by a preponderance of the evidence that the

amount in controversy exceeds the jurisdictional requirement. Pretka v. Kolter City

Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010). The defendant can take into account

damages and any equitable relief the plaintiff seeks. Leonard v. Enter. Rent a Car,

279 F.3d 967, 973 (11th Cir. 2002). Compensatory damages, punitive damages, and

attorney’s fees are to be included in this amount. Porter v. MetroPCS Commc’ns Inc.,



                                          -6-
Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 7 of 10 PageID 7




592 F. App’x 780, 783 (11th Cir. 2014); McDaniel v. Fifth Third Bank, 568 F. App’x

729, 732 (11th Cir. 2014)

      21.    “[W]hen analyzing the amount in controversy, the district court is

precluded from inquiring into the amount a party is likely to receive on the merits.”

McDaniel, 568 F. App’x at 732 (quoting S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745

F.3d 1312, 1315 (11th Cir. 2014) (noting that the amount in controversy is “less a

prediction of how much the plaintiffs are ultimately likely to recover, than it is an

estimate of how much will be put at issue during the litigation; in other words, the

amount is not discounted by the chance that the plaintiffs will lose on the merits”

(internal quotation marks omitted))). “That a court would, based on the pleadings,

find that a claim fails as a matter of law does not factor into the court’s jurisdictional

analysis.” Id.

      22.    The Stogdill Declaration shows that a review of data for the implicated

cash transactions indicates that potential damages claimed would far exceed the $5

million amount in controversy if plaintiff’s allegations had any merit as buyers were

charged in excess of $7.0 million in closing fees in connection with those transactions

during the putative class period.

      23.    As Plaintiff seeks “judgment for damages in the amount of the total

Closing Services Fees paid for and charged to Plaintiff and Class Members,” First

                                           -7-
Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 8 of 10 PageID 8




American has established by a preponderance of the evidence that this amount likely

exceeds $5,000,000.

      24.    Count I, gross negligence, also permits Plaintiff to recover punitive

damages. Taylor v. Mentor Worldwide LLC, 940 F.3d 582, 596 (11th Cir. 2019) (“A

defendant may be held liable for punitive damages only if the trier of fact, based on

clear and convincing evidence, finds that the defendant was personally guilty of

intentional misconduct or gross negligence.” (citing Fla. Stat. § 768.72(2)). The

possibility that punitive damages for gross negligence could be awarded if Plaintiff is

successful to verdict further shows that the $5,000,000 amount has been met by a

preponderance of the evidence.

      25.    When the Complaint’s prayer for equitable relief also is considered in

tallying the amount in controversy, there is no doubt that the total amount of damages

a fact finder could possibly award exceeds $5,000,000. Leonard, 279 F.3d at 973.

The Supreme Court has explained that “[i]n actions seeking declaratory or injunctive

relief, it is well established that the amount in controversy is measured by the value of

the object of the litigation.” Hunt v. Washington State Apple Advertising Comm’n,

432 U.S. 333, 347 (1977). Plaintiff requests a declaration “declaring and ordering

Plaintiff’s and Class Members’ entitlement to a refund of Closing Services Fee paid



                                          -8-
Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 9 of 10 PageID 9




by them.” Compl. ¶ 67. As discussed above, this request alone likely seeks relief of

more than the $5,000,000 required for CAFA.

      26.    Because the CAFA jurisdictional requirements are all met, and none of

the CAFA exceptions apply, this case is properly removable to this Court under 28

U.S.C. § 1332(d)

      27.    Defendant, by virtue of filing this Notice of Removal, does not waive any

defenses or objections available to it under all applicable laws.

      WHEREFORE, Defendant respectfully requests that this case be removed

from the Circuit of the Sixth Judicial Circuit in and for Pinellas County, Florida, to

this Honorable Court.

      DATED this 12th day of December, 2019.

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing Notice of Removal was filed with the

Clerk of Court on this 12th day of December 2019, electronically via CM/ECF, which

will send a notice of electronic filing to all counsel of record.

                                         PENNINGTON P.A.

                                         By:  /s/ Jacqueline R. A. Root
                                            Jacqueline R. A. Root, Esquire
                                            Florida Bar No.: 085700
                                            PENNINGTON P.A.
                                            2701 N. Rocky Point Drive – Suite 900
                                            Tampa, FL 33607-5975
                                          -9-
Case 8:19-cv-03058-VMC-AAS Document 1 Filed 12/12/19 Page 10 of 10 PageID 10




                                         Phone: (813) 549-4146
                                         E-mail: jroot@penningtonlaw.com

                                   DENTONS US LLP
                                   By:     /s/ Elizabeth T. Ferrick
                                         Elizabeth T. Ferrick (pro hac pending)
                                         Grant Ankrom (pro hac pending)

                                         DENTONS US LLP
                                         One Metropolitan Square
                                         211 N Broadway Suite 3000
                                         St. Louis, MO 63102
                                         Phone: (314) 241-1800
                                         E-mail: elizabeth.ferrick@dentons.com
                                                  grant.ankrom@dentons.com
                                         Attorneys for Defendant First American
                                         Title Insurance Company




                                    -10-
